Opinion filed October 31, 2014




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-14-00082-CV
                                     __________

                       JOSEPH SCANLON, Appellant
                                        V.
        REAL STAR PROPERTY MANAGEMENT, Appellee


                 On Appeal from the County Court at Law No. 3
                              Bell County, Texas
                        Trial Court Cause No. 76,683


                      MEMORANDUM OPINION
      Appellant’s brief in this case was originally due on July 28, 2014. After this
appeal became unduly stalled due to the failure of Appellant’s retained counsel to
file an appellate brief, we extended the deadline on our own motion and attempted
to contact Appellant’s retained counsel several times after being informed in
August that he would be filing the brief “in the next few days.” On September 30,
2014, this court issued an order directing counsel to file a brief on behalf of
Appellant on or before October 10, 2014. In the September 30 order, we informed
Appellant that, if his brief was not received by 3:00 p.m. on October 10, this appeal
could be dismissed for want of prosecution pursuant to TEX. R. APP. P. 38.8(a)(1)
and 42.3. As of today, Appellant has yet to file a brief or a motion for extension
and has not responded to this court’s order or the inquiries regarding his brief.
Accordingly, we conclude that the appeal should be dismissed based upon
Appellant’s failure to prosecute the appeal. TEX. R. APP. P. 38.8(a)(1), 42.3.
      The appeal is dismissed for want of prosecution.


                                                    PER CURIAM


October 31, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2